Citation Nr: 0017338	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  98-06 382	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to compensable rating for bilateral hearing 
loss.

2.  Entitlement to a compensable rating for tinnitus.


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel



INTRODUCTION

The veteran had active military service from April 1967 to 
March 1969.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 1997 rating 
decision by the RO which granted service connection for 
bilateral hearing loss and tinnitus, assigning noncompensable 
ratings for each disorder.  The veteran appeals for higher 
ratings.  He failed to report for a Board hearing at the RO 
(Travel Board hearing) which was scheduled for May 2000.


FINDINGS OF FACT

1.  Bilateral hearing loss is currently manifested by 
auditory acuity level I in the right ear and auditory acuity 
level I in the left ear.

2.  The veteran has recurrent tinnitus.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.85, Diagnostic Code 6100 (1998 and 
1999).

2.  The criteria for a 10 percent rating for tinnitus have 
been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.87a, 
Code 6260 (1998), § 4.87, Code 6260 (1999).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran had active military service from April 1967 to 
March 1969.  His service medical records are unavailable.

Audiological reports from 1992 to 1994 indicate the veteran 
had bilateral hearing loss.

In March 1997, the veteran filed a claim of service 
connection for bilateral hearing loss.  

In connection with his claim, he underwent a VA examination 
in May 1997.  During the examination, the veteran reported 
having combat duty in Vietnam and being exposed to noise 
trauma (i.e. weapons, helicopters, howitzers, tanks, 
explosives, mortars, etc.).  Audiological studies showed the 
veteran had pure tone thresholds of the right ear of 0, 5, 
30, 75, and 85 decibels at 500, 1000, 2000, 3000 and 4000, 
hertz, respectively.  The average decibel between 1000 and 
4000 hertz was 49.  Pure tone thresholds of the left ear were 
0, 10, 30, 75, and 85 decibels at 500, 1000, 2000, 3000 and 
4000 hertz, respectively.  The average decibel between 1000 
and 4000 hertz was 50.  Speech recognition was 92 percent on 
the right and 96 percent on the left.  During the 
examination, the veteran reported having bilateral periodic 
tinnitus that only occurred when he put on headphones or 
earplugs.  The audiologist concluded the veteran had mild 
sloping to severe hearing loss above 1500 hertz, bilaterally, 
and that configuration of hearing loss was consistent with 
noise induced hearing loss.  The audiologist opined that 
given the sound pressure levels of the weapons the veteran 
was exposed to during his military service, it was likely as 
not that his hearing loss originated from his military 
service.

A June 1997 private audiological report shows the veteran had 
pure tone thresholds of the left ear of 5, 15, 35, 80, and 90 
decibels at 500, 1000, 2000, 3000 and 4000, hertz, 
respectively.  Pure tone thresholds of the right ear were 0, 
5, 35, 80, and 90 decibels at 500, 1000, 2000, 3000 and 4000 
hertz, respectively.

The RO, in October 1997, granted service connection for 
bilateral hearing loss and tinnitus, assigning each a 
noncompensable rating.

In November 1997, the veteran stated his hearing loss was 
compensably disabling.  He stated he had problems hearing 
when talking on the phone or during conversations when there 
was background noise.  He stated his tinnitus was a problem 
he had when he rode in a car/truck or when he went over a 
mountain.  In a November 1997 statement, the veteran's wife 
described his hearing problems.  In his April 1998 
substantive appeal, the veteran again described his hearing 
problems.

II.  Analysis

The veteran's claims for compensable ratings are well 
grounded, meaning plausible.  The file shows that the RO has 
properly developed the evidence, and there is no further VA 
duty to assist the veteran with his claims.  38 U.S.C.A. § 
5107(a).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

A.  Bilateral Hearing Loss

The rating schedule provisions for evaluating hearing loss 
were amended effective in June 1999.  Given the audiometric 
findings in the veteran's case, no substantive changes were 
made with respect to how his bilateral hearing loss is to be 
evaluated. See 64 Fed.Reg. 25202 (1999).

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent.  This is based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests, together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies of 1,000, 2,000, 3,000, 
and 4,000 Hertz.  To evaluate the degree of disability from 
service-connected hearing loss, the rating schedule 
establishes eleven auditory acuity levels ranging from 
numeric level I for essentially normal acuity, through 
numeric level XI for profound deafness.  38 C.F.R. § 4.85 
(1998 and 1999).

The May 1997 VA audiometric test results correlate to 
auditory acuity numeric designation I in the right ear and 
auditory acuity numeric designation I in the left ear.  See 
38 C.F.R. § 4.85, Table VI.  These numeric designations in 
combination correspond to a noncompensable rating.  See 38 
C.F.R. § 4.85, Table VII, Code 6100.  A June 1997 private 
audiometric examination does not contain all findings 
(including speech discrimination results) for rating, but the 
pure tone thresholds roughly approximate those from the May 
1997 VA audiometric examination.  As such, a compensable 
rating is not indicated. 

The Board has considered the veteran's argument that his 
hearing impairment is more severe than is reflected by the 
current 0 percent disability rating.  However, the assignment 
of a disability rating for hearing impairment is derived from 
a mechanical application of the rating schedule to the 
specific numeric designations assigned after audiometry 
evaluations are rendered.  Lendenmann v. Principi, 3 Vet. 
App. 345 (1992).  The application of the rating schedule to 
the test results clearly demonstrates that a noncompensable 
rating is warranted for bilateral hearing loss.

As the preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule is inapplicable, and the 
claim for a higher rating for bilateral hearing loss must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

B.  Tinnitus

The rating criteria for tinnitus, as in effect prior to June 
10, 1999, provide for a maximum 10 percent rating when 
tinnitus is persistent as a symptom of head injury, 
concussion, or acoustic trauma.  38 C.F.R. § 4.87a, 
Diagnostic Code 6260 (1998). Under the new rating criteria, 
in effect since June 10, 1999, a maximum 10 percent rating is 
provided for recurrent tinnitus.  38 C.F.R. § 4.87, Code 6260 
(1999).  

Where laws or regulations change after a claim has been filed 
or reopened but before the administrative or judicial appeal 
process is completed, unless Congress provides otherwise, the 
version of the law most favorable to the appellant will 
apply.  Karnas v. Derwinski, 1 Vet.App. 308 (1990). 

On VA examination in 1997 and in a written statement in 1997, 
the veteran reported, in essence, that he had periodic or 
recurrent tinnitus.  Such tinnitus is not compensable under 
the old regulation which requires that tinnitus be 
persistent.  However, under the new regulation, tinnitus is 
rated 10 percent when it is recurrent, and the veteran thus 
qualifies for a 10 percent rating under the new criteria.  

In sum, a 10 percent rating for the service-connected 
tinnitus is warranted under the new rating criteria.


ORDER

A compensable rating for bilateral hearing loss is denied.

A 10 percent rating for tinnitus is granted.



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 

